Citation Nr: 0323419	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The RO granted entitlement to an increased 
evaluation of 10 percent for the low back disorder.  

In June 2000 the Board remanded the claim to the RO for 
additional development and adjudicative actions.  

In April 2002 the RO affirmed the determination previously 
entered.

In April 2003 the veteran provided oral testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing has been added to the claims 
file.  

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

As noted above, the veteran provided oral testimony at a 
personal hearing in April 2003.  Additionally, at that time, 
he submitted additional VA treatment records dated in 2002 
and 2003.  This evidence has not been considered by the RO 
and the appellant has not waived initial RO consideration of 
this evidence.  38 C.F.R. § 20.1304 (2002).  The Board also 
notes that the most recent examination of record was 
conducted in November 2000.  It has been determined that a 
more contemporaneous examination is necessary to determine 
the current severity of the veteran's low back disability.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5012, 5103, 5103A, 5107 (West Supp.); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

In this case, the RO never did issue the veteran a 
development letter consistent with the notice requirements of 
the VCAA.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

During the pendency of this appeal, the diagnostic criteria 
for rating intervertebral disc syndrome (IDS) were amended by 
regulatory changes in the law.  The CAVC has held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Accordingly, as this DC might be applicable in 
the current case, both former and amended criteria should be 
considered by the VBA AMC.  Id.  See also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  
Recently, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) issued a decision which purports to overturn the 
CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  However, the Board notes that the CAFC's decision in 
Kuzma appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.  

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions for his low back disability.  See Karnas, supra.  

Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  
3.  The veteran should be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
available medical specialist including on 
a fee basis if necessary to determine the 
current extent and severity of his 
service-connected low back disability 
rated as chronic low back pain.  

The claims file, copies of the previous 
and revised criteria referable to rating 
IDS, copies of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002),and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conduction with the 
examination.  All clinical findings 
should be reported in detail.  The 
examiner should also note findings upon 
recent MRI and CT examinations.

The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is slight, moderate, or 
severe limitation of motion of the lumbar 
spine.  The examiner should also note 
whether there is muscle spasm on extreme 
forward bending, and whether there is 
unilateral loss of lateral spine motion 
in standing position.  The examiner 
should also comment as to whether the 
lumbar spine exhibits listing to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of 
the joint space and abnormal mobility on 
forced motion.  See DCs 5292 and 5295.  

If the service connected low back 
disorder now involves lumbar IDS, the 
examiner should comment as to whether the 
clinical findings referable to the 
service-connected low back disability are 
moderate with recurring attacks or severe 
with recurring attacks and intermittent 
relief, or are equivalent to pronounced 
lumbar IDS, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc(s), with little 
intermittent relief.  

Additionally, the examiner should comment 
as to whether the clinical findings 
referable to the service-connected low 
back disability reflect incapacitating 
episodes having a total duration of at 
least two weeks but less than four weeks 
during the past 12 months; or, 
incapacitating episodes having a total 
duration of at least one week but less 
than two weeks during the past 12 months.  
		
See DC 5293, in effect prior to and after 
September 23, 2002.  

The examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service- connected low 
back disability upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place, and specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca, supra, and 38 
C.F.R. §§ 4.40, and 4.45 (2002).
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475, and its implementing regulation, 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
a rating in excess of 20 percent for 
chronic low back pain.  In so doing, the 
VBA AMC should address the previous and 
amended criteria for rating IDS and 
whether it is applicable in the current 
case, and document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for increased 
evaluation.  38 C.F.R. § 3.655 (2002).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for increased rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


